Citation Nr: 9930124	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for essential 
hypertension, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.

The appeal arises from the February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, denying an increased rating for 
hypertension, then rated 10 percent disabling.  

In a June 1995 notice of disagreement with the appealed 
decision, the veteran contended that his vision was now 
affected by his hypertension.  The Board interprets this as 
an informal claim for service connection for a visual 
impairment secondary to service-connected hypertension.  This 
informal claim is referred to the RO for appropriate action.  

The veteran had a hearing before an RO hearing officer in 
June 1997 and a hearing before the undersigned Board member 
in April 1999.  Transcripts of both hearings are of record.  


FINDING OF FACT

The veteran's hypertension is manifested by systolic blood 
pressure readings predominantly below 160 and diastolic blood 
pressure readings predominantly below 110.  His hypertension 
requires continuous medication for control.  


CONCLUSION OF LAW

The schedular requirements for a rating in excess of 10 
percent for service-connected hypertension have not been met.  
38 U.S.C.A. § 1155, 5107(a), (West 1991 & Supp. 1998); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (versions effective prior to January 12, 
1998, and effective January 12, 1998, and thereafter).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Upon a January 1993 VA outpatient treatment, blood pressure 
readings were 180/110, 170/100, and 180/125.  

Upon a further January 1993 VA outpatient treatment, blood 
pressure readings were 180/110 and 180/115.  The examiner 
noted that the veteran was anxious.  The examiner started the 
veteran on anti-hypertensive medications.

In March 1993 the veteran was evaluated at a VA facility for 
hypertension.  Blood pressure readings were 130/88, 130/84, 
134/96, and 120/96.  The examiner assessed blood pressure 
within normal limits.

A VA electrocardiogram (ECG) in August 1994 was interpreted 
as showing normal sinus rhythm and minimum voltage criteria 
for left ventricular hypertrophy versus a normal variant.  A 
subsequent VA electrocardiogram in November 1994 was 
interpreted as showing normal sinus rhythm and as being 
within normal limits.  

Upon VA outpatient treatment in November 1994, a blood 
pressure reading was 150/100.  Upon another VA outpatient 
treatment in November 1994, blood pressure readings were 
144/96 and 136/100, with a diagnosis of borderline high blood 
pressure.  Upon VA outpatient treatment in December 1994, a 
blood pressure reading was 126/90.  Upon VA outpatient 
treatment in March 1995, a blood pressure reading was 140/90.  
Upon VA outpatient treatment in October 1995, blood pressure 
readings were 116/80 and 116/72.  Upon VA outpatient 
treatment in November 1995, a blood pressure reading was 
140/80.  Upon VA outpatient treatment in February 1996, blood 
pressure readings were 114/72 and 110/76.  Upon VA outpatient 
treatment in March 1996, a blood pressure reading was 138/80.  
Upon VA outpatient treatment in June 1996, blood pressure 
readings were 114/78 and 110/70.  

At a November 1994 VA examination for hypertension, the 
veteran's medical history of hypertension for the prior 20 
years was noted.  The veteran was well built and nourished.  
The heart had S1 and S2 sounds without murmur.  Blood 
pressure was 150/100 seated, 140/98 recumbent, and 158/96 
standing.  Peripheral nervous system was grossly intact.
 
A VA ECG taken in October 1995 was interpreted as showing 
normal sinus rhythm, a short PR interval and a left atrial 
abnormality.  It was considered abnormal.  

The claims file contains a February 1996 letter from the 
Social Security Administration regarding the veteran's 
receipt of Social Security Disability benefits.  In this 
regard the Board notes that the veteran has non-service 
connected multiple sclerosis, and has been granted a 
permanent and total disability rating for pension purposes by 
the VA, effective in December 1997.  

At a September 1996 VA examination for hypertension, the 
veteran's medical history, including of hypertension and 
alcohol abuse, was noted.  The veteran reported that his 
blood pressure fluctuated, increasing upon becoming nervous.  
He reported taking a hypertension medication.  His blood 
pressure was 150/100 in both arms when seated and recumbent.  
He was noted to be well nourished, and though tremulous he 
was in no apparent distress.  The heart had S1 and S2 sounds 
without murmur.  There was no clubbing, cyanosis, or edema in 
the extremities.  The examiner diagnosed, in pertinent part, 
hypertension.  

At a June 1997 hearing before a hearing examiner at the RO, 
the veteran testified that he was being treated with 
Nifedipine and hydrochlorothiazide.  He testified that that 
VAMC East Orange was the only place he had received medical 
treatment since 1973.  He testified that he had been told 
that his blood pressure was borderline at about 100.  
However, he testified that for approximately five years up 
until August 1993 he had not taken any medication for his 
hypertension, and his blood pressure was found at that time 
to be elevated at approximately 250.  He testified that he 
had been told by physicians that his blood pressure had been 
very high during that period, and may have caused injury to 
his kidneys and his eyes.  He testified that he had stopped 
smoking one year ago, that he been watching his diet, and 
that he had been told that his blood pressure was controlled.  
However, he testified that his blood pressure could not be 
controlled without medication.  He testified that he believed 
he had some effects of years of taking blood pressure 
medications, including some sexual dysfunction.  He testified 
that in the past he had been lightheaded upon taking 
medications for hypertension, but that he had been more 
lightheaded and became dizzy when not taking medications for 
hypertension.  

At a March 1998 VA hypertension examination, the veteran's 
medical history, including of diagnosed multiple sclerosis, 
was noted.  The veteran reported never having been 
hospitalized for his heart, and reported taking medication 
for his hypertension.  Current impairments due to multiple 
sclerosis were noted.  The veteran was well developed and 
well nourished.  Blood pressure was 140/90 standing, 140/86 
seated, and 144/92 supine.  There were normal S1 and S2 heart 
sounds with no S3 or S4 detected and no murmurs, heaves, or 
thrills.  There were also no varicose veins.  The examiner 
diagnosed diastolic dysfunction.  A stress test produced a 
hypertensive response with METs 9.  There were no significant 
abnormalities on ECG.  The examiner diagnosed hypertension.  

At an April 1999 Travel Board hearing, the veteran testified 
that he took medication daily for his hypertension, and that 
his blood pressure was brought down to 100 or 110 with 
medication.  However, he testified that without his 
medication his blood pressure would become elevated.  He 
testified that he was lightheaded and dizzy every day, and 
testified to some sexual difficulties which he believed might 
be attributable to his hypertension or medications taken for 
his hypertension.  He testified that he had been checked for 
kidney problems and none were found.  He also testified that 
he had been told by a physician that he had an enlarged 
heart, and that this was possibly due to his participation in 
a lot of sports in his youth.  He added that he had received 
all his medical treatment at the same VA hospital since 1973.  

Analysis

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertion that his service-connected disability has increased 
in severity.  Proscelle v. Derwinski, 1 Vet.App. 629 (1992);  
King v. Brown, 5 Vet.App. 19 (1993).  Once it has been 
determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  

The record informs that the veteran is receiving Social 
Security Disability benefits, and there is thus the 
possibility of supporting medical records which have not been 
obtained.  However, the veteran testified that he had 
received medical care only at VAMC East Orange since 1973.  
Hence there is little likelihood of the existence of 
pertinent medical records from other facilities, and none 
need be searched for.  Voluminous clinical records from the 
East Orange, New Jersey VAMC are already in the claims 
folder.  

The Board is satisfied that all available evidence necessary 
for an equitable disposition of the appeal has been obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1999).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).   Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's hypertension is evaluated under 38 C.F.R. 
§ 4.110, Diagnostic Code 7101, for hypertensive vascular 
disease, effective prior to January 12, 1998, and on the 
basis of new ratings under the same regulation and code 
numbers, effective as of January 12, 1998.  The Court has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  The RO properly considered the veteran's 
entitlement to the next higher disability rating  for 
hypertension under both the old and new criteria in a 
September 1998 Supplemental Statement of the Case. 

The Board will also consider the claim under the old and new 
criteria. 

Under the old rating criteria, effective prior to January 12, 
1998, where the diastolic pressure is predominantly 100 or 
more, a 10 percent rating is assigned; where the diastolic 
pressure is predominantly 110 or more with definite symptoms, 
a 20 percent rating is assigned.  A 10 percent rating is also 
the minimum evaluation for a person with a history of 
diastolic pressure predominantly 100 or more who requires 
medication to control the condition.  38 C.F.R. § 4.110, 
Diagnostic Code 7101 (effective prior to January 12, 1998).

Under the new rating criteria, effective January 12, 1998, 
where the diastolic pressure is predominantly 100 or more or 
systolic pressure is predominantly 160 or more, a 10 percent 
rating is assigned.  A 10 percent rating is also the minimum 
evaluation for a person with a history of diastolic pressure 
predominantly 100 or more who requires permanent and 
continuous medication to control the condition.   A 20 
percent rating is assigned where diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.110, Diagnostic 
Code 7101 (effective January 12, 1998).

The Board has carefully reviewed the medical record.  While 
the veteran's blood pressure is apparently elevated without 
medication, as evidenced by blood pressure readings in 
January 1993 (prior to the most recent period in which his 
blood pressure was controlled by medication), blood pressure 
readings in recent years have been predominantly below 160 
for systolic pressure and below 110 for diastolic pressure.  
Further, definite symptoms attributed to the veteran's 
hypertension have not been identified at recent VA 
examinations or outpatient treatments.  In this regard the 
Board has studied the interpretations of the above noted 
ECG's in August 1994, November 1994, October 1995, and the 
ECG and echocardiogram in March 1998.  On one of these ECG's 
there was a question of left ventricular hypertrophy versus a 
normal variant.  The other tests failed to identify left 
ventricular hypertrophy.  Accordingly, while the veteran's 
hypertension meets the criteria for a 10 percent rating under 
both the old and new rating criteria, he does not meet the 
criteria for a 20 percent rating under either set of 
criteria.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply 
and the increased rating claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for hypertension is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

